Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
2.     Claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-26, and 31-33 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-26, and 31-33 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
           Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an apparatus and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: generate a channel calendar identifier…, receive a calendar sharing request…, retrieve the calendar object…, generate a calendar summary message…, cause rendering of the calendar object for display…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of  generate a channel calendar identifier…, retrieve the calendar object…, generate a calendar summary message…, cause rendering of the calendar object for display …, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform generate, receive, retrieve, and cause rendering steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of generate, receive, retrieve, and cause rendering steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receive, from a client device, calendar sharing request, display via a user interface of the client device; displaying the calendar object via a first user interface within the group-based communication channel and automatically updating the user interface to display the calendar object in a channel calendar pane based at least in part on the calendar object metadata set; causing rendering of the calendar summary message for display via the first client application associate with the group-based communication channel of the client device”, which are recited at a high the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
            (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
            (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
            (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 

	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receive, from a client device, calendar sharing request, display via a user interface of the client device; displaying the calendar object via a first user interface within the group-based communication channel and automatically updating the user interface to display the calendar object in a channel calendar pane based at least in part on the calendar object metadata set; causing rendering of the calendar summary message for display via the first client application associate with the group-based communication channel of the client device” were considered to be extra-solution activity in Step 2A, and thus they are Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receive, from a client device, calendar sharing request, display via a user interface of the client device; displaying the calendar object via a first user interface within the group-based communication channel and automatically updating the user interface to display the calendar object in a channel calendar pane based at least in part on the calendar object metadata set; causing rendering of the calendar summary message for display via the first client application associate with the grou0p-based communication channel of the client device” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the client device/user interface, they are just merely used as general means for collecting and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receive, from a client device, calendar sharing request, display via a user interface of the client device; displaying the calendar object via a first user interface within the group-based communication channel and automatically updating the user interface to display the calendar object in a channel calendar pane based at least in part on the calendar object metadata set; causing rendering of the calendar summary message for display via the first client application associate with the grou0p-based communication channel of the client device” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receive, from a client device, calendar sharing request, display via a user interface of the client device; displaying the calendar object via a first user interface within the group-based communication channel and automatically updating the user interface to display the calendar object in a channel calendar pane based at least in part on the calendar object metadata set; causing rendering of the calendar summary message for display via the first client application associate with the group-based communication channel of the client device”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein the calendar object is retrieved from a calendar object repository…; Claim 3 recites receive an event generation request…, cause rendering of the event object for display via the user interface…; Claim 5 recites generate a pre-shared calendar list…; Claim 6 recites generate a sharing link…, receive, via the user interface of the client device, an event sharing request…, causing rendering of the pre-shared event object for display…; Claim 7 recites wherein the pre-shared event object is a recurring event object…Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of 
          Regarding independent claims 11 and 21 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 11 directed to method, independent claim 21 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-26, and 31-33 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
5.           Claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-26, and 31-33 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “automatically updating the user interface to display the calendar object in a channel calendar pane based at least in part on the calendar object metadata set; and causing rendering of the calendar summary message for display via the first client application associate with the group-based communication channel of the client device.”



                                       Response to Arguments/Amendment
6.       Applicant's arguments with respect to claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-26, and 31-33 have been fully considered but are not persuasive.

            I. Claim Rejections - 35 USC § 101
             Claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-26, and 31-33 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that the claims 1 and claim 2 of Example 37, which recite the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In contrast, the present claims recite the additional limitations of “automatically updating the user interface to display the calendar object in a channel calendar pane based at least in part on the calendar object metadata set; causing display via the first client application associate with the group-based communication channel of the client device” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the one or more transmitting elements, improvements to the user interface, they are just merely used as general means for collecting, transmitting, and displaying information, they do not amount to an inventive concept. Therefore, the present claims do not direct into a practical application. For these reasons there is no inventive concept in the claims, and thus the claims are not patent eligible.
              According, the 101 rejection is maintained.

           II. Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-26, and 31-33 have been considered and persuasive.
            Accordingly, the 102 rejection has been withdrawn.

        
          
                                                            Conclusion
7.          Claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-26, and 31-33 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:

            Zhang (US 2015/0149544) discloses techniques for providing calendar data to devices associated with subscriptions to an electronic channel.
             Egan et al. (US 2015/0058057) disclose methods, and computer readable media select potential meeting times and meeting locations. Meeting parameters are generated for a meeting request. Scores for each of a plurality of meeting times are generated based on the meeting parameters. Scores for each of a plurality of meeting locations are generated based on the meeting parameters.
             Dhara et al. (US 2015/0088784) disclose systems and methods, .for managing message threads. An example system configured to practice this method can first identify a usage pattern of a user interacting with a message thread.
             Culbert (US 2009/0292690) disclose automated calendar event creation from unstructured text, with assisted administration and viewing. 
             Johnson et al. (US 2017/0300868) disclose a computer-implemented technique is described herein that assists an end-user in setting up an event that involves a set of participants. The technique identifies a proposed time slot that satisfies two objectives.
             Shah et al. (US 2017/0116581) disclose an event orchestrator that enables one or more users to simply and efficiently plan, create and execute a group event through automated and intelligent group interaction where a group interaction is one or more action between two or more members of the group including making a decision, sharing 
             Ossia et al. (US 2016/0140508) disclose management of a dynamically schedulable meeting. An application such as a calendar application detects a request to schedule the dynamically schedulable meeting. The request includes a time range and meeting attendees. Events on a calendar are analyzed to locate a timeslot for the dynamically schedulable meeting within the time range. The timeslot is identified.
            Hamalainen (US 2011/0137700) disclose a method is provided for creating a calendar event whose responsibility is shared among a plurality of responsible parties, assigning the calendar event to a subset of the plurality of responsible parties, updating the calendars of each of the subset of the plurality of responsible parties with the calendar event, and resolving any conflicts that the subset of the plurality of responsible parties may have with the calendar event by reassigning the calendar event to a second subset of the plurality of responsible parties.
             Lee et al. (US 2010/0010864) disclose systems of the present invention provide for coordinating schedules by assigning a priority level to a user and scheduling an event using an electronic calendar.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
January 15, 2020